DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Introduction
This is a response to the applicant’s filing filed on 07/31/2020.  In virtue of this filing, claims 1-20 are currently presented in the instant application.
Priority
Receipt is acknowledged of papers submitted under 35 U.S.C 119(a)-(d), which papers have been placed of record in the file.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07/31/2020 has been considered by Examiner and made of record in the application file.
Drawings
The drawing submitted on 07/31/2020 has been considered by Examiner and made of record in the application file.
REASONS FOR ALLOWANCE
Claims 1-20 are allowed over the prior art of record.


The following is an examiner’s statement of reasons for allowance: 
Brand et al. (U.S. Pub. No.: 2018/0091716) teaches an electronic device comprises a rotatable module, comprising a rotatable base and a camera module;
a device body, the rotatable module being rotatably connected to the device body;
wherein the camera module is mounted in the rotatable base.

a device body, the rotatable module being rotatably connected to the device body;
wherein the camera module is mounted in the rotatable base.
Joo (U.S. Pub. No.: 2009/0111515) teaches an electronic device comprises a rotatable module, comprising a rotatable base and a camera module;
a device body, the rotatable module being rotatably connected to the device body;
wherein the camera module is mounted in the rotatable base.
However, the prior art made of record, alone or in combination, fails to clearly teach or fairly suggest the camera module and the receiver module are mounted in the rotatable base, the receiver module defines a first sound-guide channel on a side of the receiver module and a second sound-guide channel on an opposite side of the receiver module; wherein the first sound-guide channel is in communication with the receiver window when the rotatable module is folded with respect to the device body; and wherein the second sound-guide channel is in communication with the receiver window when the rotatable module is unfolded with respect to the device body, in combination with other limitations, as specified in the independent claims 1 and 18, and further limitations of their respective dependent claims 2-17 and 19-20.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tuan A. Pham whose telephone number is              (571) 272-8097, the fax number is (571) 273-8097 and the email is tuan.pham01@uspto.gov.  The examiner can normally be reached on Monday through Friday, 8:30 AM-5:30 PM. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Yuwen (Kevin) Pan can be reached on (571) 272-7855.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/TUAN PHAM/           Primary Examiner, Art Unit 2649